Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 1 er ey

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 3:20-c1-49S. J 35 uUeR
RICHARD EVERETT CAMP, JR.

PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, RICHARD EVERETT CAMP, JR., and the

attorney for the defendant, Curtis S. Fallgatter, mutually agree as follows:

A.  Particularized Terms
1. Counts Pleading To

The defendant shall enter a plea of guilty to Counts One, Two,
and Three of the Information. Count One charges the defendant with
Conspiracy to Commit Wire Fraud, in violation of 18 U.S.C. § 1349, Count
Two charges the defendant with Conspiracy to Commit Mail Fraud, in
violation of 18 U.S.C. § 1349. Count Three charges the defendant with
Conspiracy to Commit Money Laundering, in violation of 18 U.S.C. §

1956(h).

Defendant’s Initials i e Cc AF Approval BA
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 2 of 37 PagelD 50

oi Maximum Penalties
Each of Counts One and Two individually carries a maximum

sentence of 20 years’ imprisonment, a fine of not more than $250,000, or both
imprisonment and fine, a term of supervised release of not more than three
years, and a special assessment of $100. A violation of the terms and
conditions of supervised release could result in another term of imprisonment
of up to two years followed by another term of supervised release. Count
Three carries a maximum sentence of 10 years’ imprisonment, a fine of not
more than $250,000, or both imprisonment and fine, a term of supervised
release of not more than three years, and a special assessment of $100. A
violation of the terms and conditions of supervised release could result in
another term of imprisonment of up to two years followed by another term of
supervised release. With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offense(s), and with respect
to other offenses, the Court may order the defendant to make restitution to
any victim of the offense(s), or to the community, as set forth below.

If the defendant is sentenced to consecutive terms on Counts One, Two,
and Three, the maximum cumulative penalty is 50 years imprisonment, a fine
of $750,000, or both imprisonment and fine, a term of supervised release of

not more than three years, and a special assessment of $300. A violation of

{ er 2
Defendant's Initials \\. Cc
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 3 of 37 PagelD 51

the terms and conditions of supervised release could result in another term of

imprisonment of up to six years followed by another term of supervised

release. With respect to certain offenses, the Court shall order the defendant to

make restitution to any victim of the offense(s), and with respect to other

offenses, the Court may order the defendant to make restitution to any victim

of the offense(s), or to the community, as set forth below.

3. Elements of the Offense(s)

The defendant acknowledges understanding the nature and

elements of the offenses with which defendant has been charged and to which

defendant is pleading guilty.

The elements of Counts One and Two are:

Furst:

Second:

That two or more persons, in some way or manner,
came to a mutual understanding to try to
accomplish a common and unlawful plan to commit
wire fraud (Count One) and mail fraud (Count
Two), as charged in the Information; and

the defendant knew the unlawful purpose of the
plan and willfully joined in it;

The elements of Count Three are:

First:

That two or more persons, in some way or manner,
came to a mutual understanding to try to
accomplish a common and unlawful plan to violate
18 U.S.C. § 1957, as charged in the Information;
and;

) 3
Defendant’s Initials Re C..
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 4 of 37 PagelD 52

Second: and the defendant knew about the plan’s unlawful;
purpose and voluntarily joined in it.
4, Indictment Waiver
The Defendant will waive the right to be charged by way of
indictment before a federal Grand Jury.
5. Mandatory Restitution to Victim of Offense of Conviction
Pursuant to 18 U.S.C. § 3663A(a) and (b), defendant agrees to
make full restitution in the approximate amount of $5,699,043.01 to Swisher
International, Inc., E-Alternative Solutions, or these entities’ insurance
companies. The defendant acknowledges, however, that the final restitution
amount will be determined by the Court at the time of sentencing.
6. Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to
USSG §3E1.1(a). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level

J 4
Defendant’s Initials Re ce
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 5 of 37 PagelD 53

prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,
or otherwise.

v Cooperation - Substantial Assistance to be Considered

Defendant agrees to cooperate fully with the United States in the

investigation and prosecution of other persons, and to testify, subject to a
prosecution for perjury or making a false statement, fully and truthfully before
any federal court proceeding or federal grand jury in connection with the
charges in this case and other matters, such cooperation to further include a
full and complete disclosure of all relevant information, including production
of any and all books, papers, documents, and other objects in defendant's

possession or control, and to be reasonably available for interviews which the

Defendant’s Initials | dec
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 6 of 37 PagelD 54

United States may require. If the cooperation is completed prior to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance” in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion at the time of sentencing recommending (1) a downward departure
from the applicable guideline range pursuant to USSG §5K1.1, or (2) the
imposition of a sentence below a statutory minimum, if any, pursuant to 18
U.S.C. § 3553(e), or (3) both. If the cooperation is completed subsequent to
sentencing, the government agrees to consider whether such cooperation
qualifies as "substantial assistance" in accordance with the policy of the United
States Attorney for the Middle District of Florida, warranting the filing of a
motion for a reduction of sentence within one year of the imposition of
sentence pursuant to Fed. R. Crim. P. 35(b). In any case, the defendant
understands that the determination as to whether "substantial assistance" has
been provided or what type of motion related thereto will be filed, if any, rests
solely with the United States Attorney for the Middle District of Florida, and
the defendant agrees that defendant cannot and will not challenge that
determination, whether by appeal, collateral attack, or otherwise.

8. Use of Information - Section 1B1.8

Pursuant to USSG §1B1.8(a), the United States agrees that no

| 6
Defendant's Initials ec Cc
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 7 of 37 PagelD 55

self-incriminating information, which the defendant may provide during the
course of defendant's cooperation and pursuant to this agreement, shall be
used in determining the applicable sentencing guideline range, subject to the
restrictions and limitations set forth in USSG §1B1,8(b).

9. Cooperation - Responsibilities of Parties

a. The government will make known to the Court and other
relevant authorities the nature and extent of defendant's cooperation and any
other mitigating circumstances indicative of the defendant's rehabilitative
intent by assuming the fundamental civic duty of reporting crime. However,
the defendant understands that the government can make no representation
that the Court will impose a lesser sentence solely on account of, or in
consideration of, such cooperation.

b. It is understood that should the defendant knowingly
provide incomplete or untruthful testimony, statements, or information
pursuant to this agreement, or should the defendant falsely implicate or
incriminate any person, or should the defendant fail to voluntarily and
unreservedly disclose and provide full, complete, truthful, and honest
knowledge, information, and cooperation regarding any of the matters noted
herein, the following conditions shall apply:

(1) The defendant may be prosecuted for any perjury or

> | 7
Defendant’s Initials c eC Cc
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 8 of 37 PagelD 56

false declarations, if any, committed while testifying pursuant to this
agreement, or for obstruction of justice.

(2) The United States may prosecute the defendant for
the charges which are to be dismissed pursuant to this agreement, if any, and
may either seek reinstatement of or refile such charges and prosecute the
defendant thereon in the event such charges have been dismissed pursuant to
this agreement. With regard to such charges, if any, which have been
dismissed, the defendant, being fully aware of the nature of all such charges
now pending in the instant case, and being further aware of defendant's rights,
as to all felony charges pending in such cases (those offenses punishable by
imprisonment for a term of over one year), to not be held to answer to said
felony charges unless on a presentment or indictment of a grand jury, and
further being aware that all such felony charges in the instant case have
heretofore properly been returned by the indictment of a grand jury, does
hereby agree to reinstatement of such charges by recision of any order
dismissing them or, alternatively, does hereby waive, in open court,
prosecution by indictment and consents that the United States may proceed by
information instead of by indictment with regard to any felony charges, which
may be dismissed in the instant case, pursuant to this plea agreement, and the

defendant further agrees to waive the statute of limitations and any speedy

: 8
Defendant’s Initials Rec
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 9 of 37 PagelD 57

trial claims on such charges.

(3) The United States may prosecute the defendant for
any offenses set forth herein, if any, the prosecution of which in accordance
with this agreement, the United States agrees to forego, and the defendant
agrees to waive the statute of limitations and any speedy trial claims as to any
such offenses,

(4) The government may use against the defendant the
defendant's own admissions and statements and the information and books,
papers, documents, and objects that the defendant has furnished in the course
of the defendant's cooperation with the government.

(5) The defendant will not be permitted to withdraw the
guilty pleas to those counts to which the defendant hereby agrees to plead in
the instant case but, in that event, the defendant will be entitled to the
sentencing limitations, if any, set forth in this plea agreement, with regard to
those counts to which the defendant has pled; or in the alternative, at the
option of the United States, the United States may move the Court to declare
this entire plea agreement null and void.

10. Forfeiture of Assets
The defendant agrees to forfeit to the United States immediately

and voluntarily any and all assets and property, or portions thereof, subject to

9
Defendant’s Initials Ci
Case 3:20-cr-00095-BJ

forfeiture, pursuant

18 U.S.C. § 982(a)(

D-MCR Document 12 Filed 07/22/20 Page 10 of 37 PagelD 58

to 18 U.S.C. § 981(a)(1(C) and 28 U.S.C. § 2461(c) and to

1), whether in the possession or control of the United

States, the defendant, or defendant's nominees. The assets to be forfeited

specifically include, but are not limited to, the sum of at least $2,047,975.98 in

proceeds the defendant admits he obtained, as the result of the commission of

the offense charged

in Count One, to which the defendant is pleading guilty;

and the sum of at least $3,651,067.03 in proceeds the defendant admits he

obtained, as the result of the commission of the offense charged in Count

Two, and which was involved in the commission of the offense charged in

Count Three, to which Counts the defendant is pleading guilty, as well as:

a.

Defendant’s Initials

real property located at 76437 Timber Creek Boulevard,
Yulee, Nassau County, Florida 34473, including all
improvements thereon and appurtenances thereto, more
particularly described as:

ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:

LOT 125 OF TIMBER CREEK PLANTATION PHASE
TWO, ACCORDING TO THE PLAT THEREOF AS
RECORDED IN PLAT BOOK 7, PAGE(S) 165
THROUGH 168, OF THE PUBLIC RECORDS OF
NASSAU COUNTY

Parcel No. 11-2N-26-2051-0125-0000;

Rec »
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 11 of 37 PagelD 59

b. real property located at 27488 Highway 129 South, Metter,
Candler County, Georgia 30439, including all improvements
thereon and appurtenances thereto, more particularly described
as:

ALL THAT CERTAIN LAND SITUTATE IN CANDLER
COUNTY, GEORGIA, VIZ:

ALL THAT CERTAIN LOT, TRACT OR PARCEL OF
LAND SITUATE, LYING AND BEING IN THE
1685'™ G.M. DISTRICT OF CANDLER COUNTY,
GEORGIA, CONTAINING 447.33 ACRES, MORE OR
LESS, TOGETHER WITH ALL IMPROVEMENTS
THEREON, DESIGNATED AS “PARCEL 1B” AS
SHOWN ON THAT CERTAIN PLAT SURVEY
DATED DECEMBER 31, 1998, PREPARED BY
GEORGE WILLIAM DONALDSON, REGISTERED
SURVEYOR, WHICH PLAT IS RECORDED IN PLAT
BOOK 8, PAGE 85 IN THE OFFICE OF THE CLERK
OF SUPERIOR COURT OF CANDLER COUNTY,
GEORGIA AND WHICH PLAT OF SURVEY IS BE
EXPRESS REFERENCE INCORPORATED HEREIN
FOR DESCRIPTIVE AND ALL OTHER PRUPOSES.

SAID PROPERTY IS BOUNDED, NOW OR
FORMERLY, ACCORDING TO THE
AFOREMENTIONED PLAT AS FOLLOWS: ON THE
NORTH BY LANDS OF MARY SUE HENDRIX AND
R. E. HENDRIX; ON THE EAST BY THE RUN OF
FIFTEEN MILE CREEK; ON THE SOUTH AND
SOUTHWEST BY THE CANOOCHEE RIVER AND
LANDS OF LUCY HOLLOWAY AND LINDA H.
ENGLISH AND BY LANDS OF J.T. HOLLOWAY;
AND WESTERLY BY THE RIGHT OF WAY OF
GEORGIA STATE HIGHWAY #129.

THIS IS THE SAME PROPERTY AS CONVEYED BY
WARRANTY DEED DATED SEPTEMBER, 2005
FROM RICHARD BROOKS JONES AND PAMELA S,
JONES TO SAVANNAH CAPITAL, LLC, RECORDED
IN DEED BOOK 220, PAGE 624 IN THE OFFICE OF
THE CLERK OF SUPERIOR COURT OF CANDLER

2 2C 11
Defendant’s Initials ' Cc
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 12 of 37 PagelD 60

COUNTY, GEORGIA.

LESS AND EXCEPT ANY PORTION OF THE
ABOVE-DESCRIBED PROPERTY WITHIN THE

RIGHT OF WAY OF GEORGIA STATE HIGHWAY
#129,

Parcel No. 047012001; and

C, real property located at 3240 S. Fletcher Avenue, Unit
445, Fernandina Beach, Nassau County, Florida 32034,
including all improvements thereon and appurtenances
thereto, more particularly described as:

ALL THAT CERTAIN LAND SITUATE IN NASSAU
COUNTY, FLORIDA, VIZ:

CONDOMINIUM UNIT NO. 45, OF AMELIA BY THE
SEA, A CONDOMINIUM, TOGETHER WITH AN
UNDIVIDED INTEREST IN THE COMMON
ELEMENTS, ACCORDING TO THE DECLARATION
OF CONDOMINIUM DATED JUNE 28, 1973 AND
RECORDED IN OFFICIAL RECORDS BOOK 148,
PAGE 542, OF THE PUBLIC RECORDS OF NASSAU
COUNTY, FLORIDA, AS AMENDED IN OFFICIAL
RECORDS BOOK 195, PAGE 130, OFFICIAL
RECORDS VOLUME 628, PAGE 1122, AND
OFFICIAL RECORDS BOOK 685, PAGE 1288, OF THE
AFORESAID PUBLIC RECORDS TOGETHER WITH
ALL OF ITS APPURTENANCES ACCORDING TO
THE DECLARATION

Parcel No. 00-00-31-1010-0045-0000,
which assets were purchased or funded with proceeds of the offense or
offenses to which the defendant is to plead guilty.
In addition, the defendant specifically agrees and consents to the

administrative forfeiture of the following assets seized by the Federal Bureau

| J Cc 12
Defendant’s Initials . ‘. —
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 13 of 37 PagelD 61

of Investigation:

a.

d,

Cy

$251,107.22 seized from BB&T Account Number
1110017871882, Account Holder: Richard Everett
Camp;

a 2015 Ford Mustang GT Convertible,

VIN 1FATP8FF2F5392385, registered in the names
of Gretchen Michele Camp and Richard Everett
Camp, Jr.; and

a 2017 Ford F-150, VIN 1FTEW1EF1HFB35911,
registered in the name of Richard Everett Camp, Jr.;

$25,000.00 paid to Dave Valentine Bail Bonds and

$20,000.00 paid to Sheriff Mike Williams as bond money.

The net proceeds from the forfeiture and sale of any specific

assets will be credited to and reduce the amount the United States shall be

entitled to forfeit as substitute assets pursuant to 21 U.S.C. § 853(p). Further,

the defendant consents to the filing of a motion by the United States for

immediate entry of an Order of Forfeiture of Proceeds and Preliminary Order

of Forfeiture as to direct assets.

The defendant acknowledges and agrees that (1) the defendant

obtained $2,047,975.98 as a result of the commission of the offense charged in

Count One; (2) the defendant obtained $3,651,067.03 as a result of the

commission of the offense charged in Count Two; (3) the sum of

$3,651,067.03 was involved in the commission of the offense charged in Count

| 13
Defendant’s Initials Vec
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 14 of 37 PagelD 62

Three and (4 ) as a result of the acts and omissions of the defendant, the
proceeds, or property involved in the commission of the money laundering
offense, not recovered by the United States through the forfeiture of the
directly traceable assets listed herein have been transferred to third parties and
cannot be located by the United States upon the exercise of due diligence.
Therefore, the defendant agrees that, pursuant to 21 U.S.C. § 853(p), the
United States is entitled to forfeit any other property of the defendant
(substitute assets), up to the amount of proceeds the defendant obtained, as the
result of the offenses of conviction, and up to the amount of the property
involved in the commission of the money laundering offense, and, further, the
defendant consents to, and agrees not to oppose, any motion for substitute
assets filed by the United States up to the amount of proceeds obtained from
commission of the offenses or involved in the commission of the money
laundering offense.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil, judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea

Agreement on any grounds, including that the forfeiture described herein

( 7 ". fa
Defendant’s Initials ec
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 15 of 37 PagelD 63

constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

The defendant admits and agrees that the conduct described in
the Factual Basis below provides a sufficient factual and statutory basis for the
forfeiture of the property sought by the government. Pursuant to Rule
32.2(b)(4), the defendant agrees that the preliminary order of forfeiture will
satisfy the notice requirement and will be final as to the defendant at the time
it is entered. In the event the forfeiture 1s omitted from the judgment, the
defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture (including substitute assets) and to
transfer custody of such property to the United States before the defendant’s
sentencing. To that end, the defendant agrees to make a full and complete
disclosure of all assets over which defendant exercises control, including all
assets held by nominees, to execute any documents requested by the United
States to obtain from any other parties by lawful means any records of assets
owned by the defendant, and to consent to the release of the defendant’s tax

returns for the previous five years. The defendant agrees to be interviewed by

vy 15
Defendant's Initials Rec
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 16 of 37 PagelD 64

the government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the
defendant’s sentencing. In addition to providing full and complete
information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty

the Court may impose upon the defendant in addition to forfeiture.

1 | 16
Defendant’s Initials el
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 17 of 37 PagelD 65

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including the forfeiture of any substitute assets, is
final.

B. Standard Terms and Conditions
L. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offense(s), pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offense(s), pursuant to 18 U.S.C. §
3663, including restitution as to all counts charged, whether or not the
defendant enters a plea of guilty to such counts, and whether or not such
counts are dismissed pursuant to this agreement. The defendant further
understands that compliance with any restitution payment plan imposed by

the Court in no way precludes the United States from simultaneously pursuing

3 17
Defendant’s Initials Cec
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 18 of 37 PagelD 66

other statutory remedies for collecting restitution (28 U.S.C. § 3003(b)(2)),
including, but not limited to, garnishment and execution, pursuant to the
Mandatory Victims Restitution Act, in order to ensure that the defendant's
restitution obligation is satisfied.
On each count to which a plea of guilty is entered, the Court
shall impose a special assessment pursuant to 18 U.S.C. § 3013.
The defendant understands that this agreement imposes no
limitation as to fine.
Bi Supervised Release
The defendant understands that the offense(s) to which the
defendant is pleading provide(s) for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.
3. Immigration Consequences of Pleading Guilty
The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the

United States in the future.

/ 18
Defendant’s Initials <h_
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 19 of 37 PagelD 67

4. Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the count(s) to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any
misstatements or inaccuracies. The United States further reserves its right to
make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.

5, Financial Disclosures

Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(ii), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the defendant's financial condition. The defendant
promises that her financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which she has any interest
or over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The

defendant further agrees to execute any documents requested by the United

fee 19

Defendant’s Initials
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 20 of 37 PagelD 68

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information
concerning the defendant, for the purpose of making any recommendations to
the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6, Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will

be determined solely by the Court, with the assistance of the United States

\/ 20
Defendant’s Initials Cec
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 21 of 37 PagelD 69

Probation Office. Defendant further understands and acknowledges that any
discussions between defendant or defendant's attorney and the attorney or
other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly
reserves the right to support and defend any decision that the Court may make
with regard to the defendant's sentence, whether or not such decision 1s
consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the

Constitution; provided, however, that if the government exercises its right to

Vd. he) SH
Defendant’s Initials lec
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 22 of 37 PagelID 70

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and
cannot bind other federal, state, or local prosecuting authorities, although this
office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9. Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,

intimidation, or coercion of any kind. The defendant further acknowledges

)
{ 22
Defendant’s Initials Cc
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 23 of 37 PagelD 71

defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the
right to be tried by a jury with the assistance of counsel, the right to confront
and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to

hold public office, to serve on a jury, or to have possession of firearms.

23
Defendant’s Initials - EC
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 24 of 37 PagelD 72

11. Factual Basis
Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be
able to prove those specific facts and others beyond a reasonable doubt.
12. Entire Agreement
This plea agreement constitutes the entire agreement between the
government and the defendant with respect to the aforementioned guilty plea
and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

Qec x
Defendant’s Initials "6
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 25 of 37 PagelD 73

13. Certification
The defendant and defendant's counsel certify that this plea
agreement has been read in its entirety by (or has been read to) the defendant
and that defendant fully understands its terms.
DATED this Pas of July, 2020.

MARIA CHAPA LOPEZ
United States Attorney

fo (Vrms Q. D4

  
   

She % , Cay

 

 

 

 

RICHARD EE Cae JR. BONNIE GLOBER
Defendant Assistant United States Attorney
BzALTIZZ. ©
CURTIS S. E LLGATTER — FRANK TALBOT
Counsel for Defendant Assistant United States Attorney

eS
“AMANDA L. RIEDEL

Assistant United States Attorney
Deputy Chief, Criminal Division

25
Defendant’s Initials ae
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 26 of 37 PagelD 74

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO, 3:20-cr-

RICHARD EVERETT CAMP, JR.

PERSONALIZATION OF ELEMENTS

Count One

1. Do you admit that from approximately September 2014, through
at least October 2018, in the Middle District of Florida and elsewhere, you
and another person or persons, in some way or manner, agreed to try to
accomplish a common and unlawful plan to commit wire fraud, as charged in

the Information?

2. Do you admit you knew the unlawful purpose of the plan and
willfully joined in it?
Count Two

1. Do you admit that from in or about at least November 2015,
through in or about December 2018, in the Middle District of Florida, and

elsewhere, you and another person or persons, in some way or manner, did

:
Defendant’s Initials Ve (2
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 27 of 37 PagelD 75

agree to try to accomplish a common and unlawful plan to commit mail fraud,

as charged in the Information?

2. Do you admit that you knew the unlawful purpose of the plan

and willfully joined in it?
Count Three

1. Do you admit that from in or about at least November 2015,
through in or about December 2018, in the Middle District of Florida, and
elsewhere, you and another person or persons, in some way or manner, did
agree to try to accomplish a common and unlawful plan to violate 18 U.S.C. §
1957, that is, engaging in monetary transactions of criminally derived property

valued at over $10,000?

2. Do you admit that you knew about the plan’s unlawful purpose

and voluntarily joined in it?

Defendant’s Initials

 
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 28 of 37 PagelD 76

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 3:20-cr- 9. 2 J BGM CR

RICHARD EVERETT CAMP, JR.

FACTUAL BASIS
From in or around September 2013, through in or around December

2018, the defendant’s co-conspirator, G.C., was employed by Swisher
International, Inc. (Swisher) as a Senior Tax Manager. Swisher, located in
Jacksonville, Florida, manufactures, produces, and sells a variety of products
domestically and internationally to include cigars and other tobacco products.
Swisher was required to calculate and pay federal excise taxes on cigars before
shipping them to customers. If cigars that Swisher shipped to its customers
were damaged, withdrawn, or otherwise not sold, the previously paid federal
excise taxes were refundable. The excise taxes were collected by the National
Revenue Center (NRC) within the United States Department of the Treasury,
Alcohol and Tobacco Tax and Trade Bureau (TTB). G.C.’s job
responsibilities included preparing and submitting claim forms relating to the
refund to Swisher of federal tobacco excise taxes and also to approve certain

Defendant’s Initials
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 29 of 37 PagelD 77

payments to be made by both Swisher and its sister company, E-Alternative
Solutions (EAS).

A refund of tobacco excise taxes is requested on a claim form, on which
a filer can elect to receive a tax refund in the form of a future tax credit or a
cash refund paid directly to Swisher’s account. Swisher historically chose to
receive future tax credits.

From approximately September 2014, through October 2018, the
defendant, and his co-conspirator, G.C., agreed G.C. would materially alter
Swisher’s claim forms in order to divert excise tax refunds owed to Swisher to
their joint bank accounts. The conspirators then agreed to share in the
proceeds of the conspiracy and take actions to conceal their crimes.

Initially, G.C. would fill in the requisite information on the Swisher tax
refund claim form and check the box labeled “Refund of Tax.” G.C. would
then indicate on the form that the Department of Treasury should remit the
refund to a personal bank account she shared with the defendant — a Bank of
America account ending in 2165 (BOA 2165). G.C. did this without
Swisher’s knowledge or consent.

As the scheme went on, G.C. changed her methods. After securing a

signature from her supervisor on the correctly filled-in claim form, G.C. would

( eC 2
Defendant’s Initials ¥
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 30 of 37 PagelD 78

materially alter the claim form by removing the check from the box labeled
“Allowance of Credit for Tax” and checking the box labeled “Refund of Tax.”
G.C. would then direct the refund to the joint bank account, BOA 2165.

For example, on or about October 16, 2015, G.C. caused the
Department of the Treasury to wire transfer $393,107.08 in excise tax refunds
due to Swisher to BOA 2165, the defendant's joint bank account. The
Department of Treasury transmitted the funds on or about December 15,
2015, via an interstate wire transfer that was ultimately deposited into the
defendant’s and his coconspirators BOA 2165 account in the Middle District
of Florida. Neither the defendant nor G.C. had any legitimate basis to receive
this refund or any other of Swisher’s excise tax refunds, and they did so
without Swisher’s knowledge or consent.

G.C. submitted 33 separate claim forms to the NRC on behalf of
Swisher for a refund of excise taxes. On 32 of the claim forms, G.C. caused
the Department of Treasury to wire tax refunds totaling $1,602,638.31 across
state lines to joint bank account, BOA 2165, in the Middle District of Florida.
For the remaining claim, G.C. directed the Department of Treasury to
transmit via interstate wire $445,337.67 into a PNC bank account number
ending in 8074 (PNC 8074), a joint account the defendant maintained with

coconspirator G.C. In total, the defendant and G.C. defrauded Swisher of

x 30
Defendant’s Initials Gc
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 31 of 37 PagelD 79

$2,047,975.98 in the conspiracy involving the tobacco tax refunds.

The co-conspirators initially conducted the wire fraud scheme under a _
ruse that G.C. was receiving bonuses from Swisher, even though her actual
bonuses were paid annually in the form of a $1,200 to $2,000 check from
Swisher to G.C., rather than the large sums which were wired to BOA 2165 -
from TTB. The defendant controlled the joint finances between himself and
his co-conspirator G.C. The defendant and G.C. took money from Swisher,
and the defendant often asked when the next wire transfer would be coming.
Stolen funds were used to pay off the defendant and G.C.’s mortgage and
other recurring debts. After several of the Swisher tax refunds were stolen and
wired into BOA 2165, the defendant did, in fact, quit his job, used stolen
proceeds to pay off the mortgage and debts, and made significant material
purchases, funding the defendant’s lifestyle. In mid-2016, G.C. told the
defendant the tax refunds would be stopping because of a TTB audit. The
defendant responded by asking when the checks would resume and G.C.
wrote checks to an auto repair company. The defendant made other
suggestions as to companies the defendant would have access to, such as the

Pawn Shop, from which the defendant might be able to be receive Swisher’s

( / 31
Defendant’s Initials \
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 32 of 37 PagelD 80

checks. These discussions between the defendant and G.C. eventually led to
the fraudulent invoice scheme described in Count Two.

From in or about November 2015 continuing through approximately
December 2018, the defendant and his co-conspirators, G.C. and J.G., agreed -
false and fraudulent invoices or similar documents would be submitted to
Swisher and EAS. These invoices, submitted to Swisher and EAS, made false
claims that the victim companies owed funds to Lodge and Anchor LLC.
(Lodge and Anchor), a pawn shop in Macon, Georgia (Pawn Shop), and an
auto repair business. In truth and in fact, Lodge and Anchor, the Pawn Shop,,.

_ and the auto repair business had no dealings with Swisher or EAS. In her
position, G.C. approved payments from Swisher to these entities, which were
normally sent from Swisher and EAS in the Middle District of Florida to
Macon, Georgia, via the U.S. Mail and United Parcel Service (UPS). J.G.
then deposited the checks and distributed the proceeds to the defendant and
G.C.

For example, on or about January 25, 2018, the conspirators generated.
a false and fraudulent invoice purportedly from Lodge and Anchor claiming -
that EAS owed it $127,651.28 for services that were not rendered to EAS.

The fraudulent invoice claimed that EAS owed Lodge and Anchor for goods

and services such as trade show set-up and breakdown costs, materials and

32

Defendant’s Initials Ce C
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 33 of 37 PagelD 81

labor for the construction of booths, marketing expenses, and artwork design
for brochures. G.C. oversaw the approval of the payment to satisfy the
fraudulent invoice. As a result on or about February 2, 2018, EAS issued a
check to Lodge and Anchor for $127,651.28. The check was sent via UPS
from EAS in Jacksonville, Florida to J.G.’s home address in Macon, Georgia.
J.G. deposited the check into an account belonging to Lodge and Anchor on
or about February 5, 2018, and then on or about February 7, 2018, J.G., as
remitter, purchased a cashier’s check in the amount of $120,000.00, made
payable to the defendant. The check was deposited into BOA 2165 on or
about February 7, 2018.

The defendant and his co-conspirators submitted or caused to be
submitted 48 fraudulent invoices from Lodge and Anchor to Swisher and 10
fraudulent invoices from Lodge.and Anchor to EAS. The defendant and his
co-conspirators also caused payment of the invoices to be made by Swisher
and EAS. Checks representing payment for the Lodge and Anchor invoices
were mailed by either US. mail or UPS to Lodge and Anchor’s business |
address in Macon, Georgia, which is also J.G,’s home address. The defendant
recruited J.G. to receive and deposit into bank accounts that he held in the
name of Lodge and Anchor the Swisher and EAS checks. In exchange, J.G.

kept a small amount of the fraudulent proceeds and transmitted the rest to the

V 33
Defendant’s Initials eC ,
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 34 of 37 PagelD 82

defendant and G.C.

The defendant and his co-conspirators submitted or caused to be
submitted two fraudulent invoices to Swisher from Pawn Shop, claiming
managerial and outside contract labor costs. The defendant, and his co-
conspirators, caused Swisher to pay Pawn Shop a total of $126,260.00 by
check. The Pawn Shop never provided any goods or services to Swisher or
EAS but instead applied the fraudulently obtained funds to items purchased by
the defendant, including numerous firearms.

The defendant, and his co-conspirators, submitted or caused to be
submitted nine fraudulent invoices from the auto repair business, claiming
refurbishment of office furniture. The defendant and his co-conspirators
caused Swisher to pay the auto repair business a total of $157,882.06 through
nine checks. Most of these checks were hand-delivered directly to the
defendant by G.C., although at least one of the checks was placed in the US.
Mail and mailed to the auto repair business in Jacksonville. The auto repair
business never rendered any services to Swisher or EAS.

The defendant and his co-conspirators, through the fraudulent invoice
conspiracy, defrauded Swisher and EAS of a total of $3,651,067.03, which
consisted of $3,366,924.97 to Lodge and Anchor; $126,260.00 to the Pawn

Shop; and $157,882.06 to the auto repair business, all for goods and services

34
Defendant’s Initials Voc
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 35 of 37 PagelD 83

never rendered to Swisher or EAS.

From approximately in or about November 2015, continuing through
approximately December 2018, the defendant and J.G. engaged in financial
transactions exceeding $10,000 with the proceeds from the mail fraud scheme in
which Swisher and EAS paid fraudulent invoices to Lodge and Anchor.

For example on or about November 14, 2017, the defendant and his co-
conspirator, G.C., caused to be created and submitted to EAS an invoice from
Lodge and Anchor requesting payment in the amount of $115,750.67 for
goods and services designated as “Set up fees for new marketing campaign in .
2018, November expense for tradeshow, and advance of December expense
for tradeshow.” On or about November 16, 2017, EAS issued a check to
Lodge and Anchor in the amount of $115,750.67 and sent it by UPS to J.G. in ©
Macon, Georgia. On or about November 17, 2017, J.G. deposited the check,
that he knew represented proceeds of a criminal activity, into a Lodge and
Anchor account at a bank in Macon, Georgia. On or about November 21,
2017, J.G. wrote check no. 5013 from the Lodge and Anchor account made
payable to the defendant in the amount of $103,000.00. The defendant
deposited this check into BOA 2165 on or about November 21, 2017. The
defendant knew that the check he received and deposited was in fact proceeds |

from the mail fraud conspiracy.

35
Defendant’s Initials or
Case 3:20-cr-00095-BJD-MCR Document 12 Filed 07/22/20 Page 36 of 37 PagelD 84

J.G. and the defendant removed funds, in amounts over $10,000, from
the Lodge and Anchor account either by writing checks to the defendant,
purchasing certified checks, or directly transmitting the funds to BOA 2165.
The defendant would deposit the checks written to him by J.G. into the
defendant’s personal bank accounts or would use the certified checks to
purchase property. In all of these financial transactions, the defendant and
J.G. knew that the funds were proceeds of the mail fraud conspiracy. These
transactions took place in the Middle District of Florida, Macon, Georgia and
elsewhere. |

The defendant and G.C. used the proceeds from the wire fraud and
mail fraud conspiracies, and from the funds involved in money laundering
transactions, to purchase real properties located at 3240 S. Fletcher Avenue,
Unit 445, Fernandina Beach, Florida, 27488 Highway 129 South, Metter,
Georgia and to pay-off the mortgage on 76437 Timber Creek Boulevard,
Yulee, Florida. The defendant and G.C. also used the proceeds of the wire
fraud and mail fraud conspiracies, and the funds involved in the money
laundering conspiracy, to purchase a 2015 Ford Mustang GT Convertible,
VIN 1FATP8FF2F5392385, and a 2017 Ford F-150,
VINIFTEW1EF1HFB35911. Further, $251,107.22 in conspiracy proceeds,

and funds involved in money laundering, were seized from BB&T Account

| | 2 36
Defendant’s Initials C
Case 3:20-cr-00095-BJD-MCR Document12 Filed 07/22/20 Page 37 of 37 PagelD 85

Number ending in 1882. Additionally, the defendant made the following bail

bond payments with conspiracy proceeds, and funds involved in money
laundering: $25,000.00 paid to Dave Valentine Bail Bonds and $20,000.00 paid

to Sheriff Mike Williams.

37
Defendant’s Initials (ec
